

116 HR 3638 IH: Small Business Acquisition Transparency Act of 2019
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3638IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Ms. Houlahan introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo revise postaward explanations for unsuccessful offerors for certain contracts in the Federal Acquisition Regulation, and for other purposes. 
1.Short titleThis Act may be cited as the Small Business Acquisition Transparency Act of 2019. 2.Postaward explanations for unsuccessful offerors for certain contractsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to require that with respect to an offer for a task order or delivery order in an amount greater than the simplified acquisition threshold (as defined in section 134 of title 41, United States Code) and less than or equal to $5,500,000 issued under an indefinite delivery-indefinite quantity contract, the contracting officer for such contract shall, upon written request from an unsuccessful offeror, provide a brief explanation as to why such offeror was unsuccessful that includes a summary of the rationale for the award and an evaluation of the significant weak or deficient factors in the offeror's offer. 
